Exhibit 10.3

 

MSC.SOFTWARE CORPORATION

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”) is dated as of March
   , 2005 by and between MSC.Software Corporation, a Delaware corporation (the
“Company”), and John Laskey (the “Executive”).

 

RECITALS

 

On March 8, 2005 (the “Effective Date”), the Company granted to the Executive a
right to purchase 25,000 shares of restricted Company Common Stock, par value
$0.01 per share (“Common Stock”), upon the terms and conditions set forth
herein.

 

The Executive desires to exercise such purchase right as to all 25,000 shares of
Common Stock, upon the terms and conditions set forth herein.

 

AGREEMENT

 

In consideration of services to be rendered by the Executive and payment of the
purchase price for any shares of Common Stock purchased by the Executive
pursuant to the terms hereof, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.      Grant.  On the Effective Date, the Company granted to the Executive a
right (the “Purchase Right”) to purchase all or any part of 25,000 shares of
Common Stock.  The price per share of Common Stock subject to the Purchase Right
is $7.00.  The shares of Common Stock that the Executive desires to purchase
pursuant to this Agreement (as set forth above) are referred to as the
“Restricted Shares” and will be subject to the restrictions set forth herein.

 

2.      Exercise of Purchase Right.  The Purchase Right is exercisable by the
Executive as of the Effective Date and will remain exercisable only until the
first to occur of (1) the termination of the Executive’s employment with the
Company, or (2) the close of business on March 31, 2005.  To exercise the
Purchase Right, the Executive must, before the expiration of the exercise period
described above, do each of the following: (1) execute this Agreement, have the
Executive’s spouse (if the Executive is married) execute the spousal consent
attached hereto, and return such fully executed version to the Chief Executive
Officer of the Company, (2) deliver to the Company along with the executed
version of this Agreement the aggregate purchase price ($7.00 per share), in
cash or check payable to the Company, for the Restricted Shares, and (3) execute
and deliver the stock power contemplated by Section 4(e) below.  The date that
the Purchase Right is validly exercised in accordance with this Section 2 is
referred to as the “Purchase Date.”

 

3.      Vesting; Termination of Employment.

 

(a)           Repurchase Right.  If the Executive ceases for any reason to be
employed by the Company prior to October 18, 2005, the Company shall have the
right (but not the

 

1

--------------------------------------------------------------------------------


 

obligation) to repurchase from the Executive, and the Executive shall be
obligated to sell to the Company, the Restricted Shares at a per share price
(the “Repurchase Price”) equal to the lesser of (1) $7.00 per share (subject to
adjustment pursuant to Section 7) and (2) the Fair Market Value (as such term is
defined in the Company’s 2001 Stock Option Plan) of a share of Common Stock as
of the date that the Executive’s employment by the Company terminates.  Such
repurchase right shall terminate (1) if the Executive is employed by the Company
on October 18, 2005, or (2) if the Executive’s employment by the Company
terminates prior to October 18, 2005, to the extent that the Company does not
exercise such repurchase right within ninety (90) days following the last day
that the Executive is employed by the Company.  No interest shall be credited
with respect to nor shall other adjustments (other than any adjustments that the
Board determines are appropriate pursuant to Section 7) be made to the
Repurchase Price for fluctuations in the fair market value of the Common Stock
either before or after the date the Executive’s employment by the Company
terminates.

 

(b)           Exercise of Repurchase Right.  To exercise its repurchase right
under this Section 3, the Company must give written notice thereof to the
Executive (the “Call Notice”) during the ninety (90) day exercise period
described in Section 3(a).  The Call Notice is irrevocable by the Company and
must (a) be in writing and signed by an authorized officer of the Company, and
(b) set forth the Company’s intent to exercise its repurchase right pursuant to
this Agreement and contain the total number of Restricted Shares to be sold to
the Company pursuant to such repurchase.  The closing of any repurchase under
this Section 3 shall be at a date to be specified by the Company, such date to
be no later than 30 days after the date of the Call Notice.  The purchase price
shall be paid at the closing in the form of a check payable to the Executive (or
his estate in the event of the Executive’s death) or by offset of any obligation
of the Executive then owes to the Company.  The Company may exercise its powers
under Section 4(e) hereof and take any other action necessary or advisable to
evidence a transfer of the Restricted Shares to the Company upon such a
repurchase.  The Executive, or the Executive’s beneficiary or personal
representative, as the case may be, shall deliver any additional documents of
transfer that the Company may request to confirm the transfer of the Restricted
Shares to the Company.

 

(c)           Continuance of Employment.  The lapse of the repurchase right
referred to above requires continued employment through October 18, 2005 as a
condition to the vesting of the Restricted Shares.  Employment for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Executive to any proportionate vesting.  Nothing contained in this Agreement
constitutes an employment commitment by the Company, affects the Executive’s
status as an employee at will who is subject to termination without cause,
confers upon the Executive any right to remain employed by the Company,
interferes in any way with the right of the Company at any time to terminate
such employment, or affects the right of the Company to increase or decrease the
Executive’s other compensation or benefits.

 

4.      Stock Certificates.

 

(a)           Book Entry Form.  The Company shall, in its discretion but in any
event promptly following the Purchase Date, issue the Restricted Shares either
(1) in certificate form as provided in Section 4(b) below or (2) in book entry
form, registered in the name of the Executive with notations regarding the
applicable restrictions on transfer imposed under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(b)           Certificates to be Held by Company; Legend.  Any certificates
representing Restricted Shares that may be delivered to the Executive by the
Company prior to vesting shall be immediately redelivered by the Executive to
the Company to be held by the Company until the repurchase right on such shares
under Section 3 shall have lapsed and the shares shall thereby have become
vested or the shares represented thereby have been repurchased by the Company
pursuant to Section 3.  Such certificates shall bear the following legend (in
addition to the legend(s) contemplated by Section 4(d)):

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer and a
repurchase right under a Restricted Stock Purchase Agreement entered into
between the registered owner and MSC.Software Corporation.  A copy of such
Restricted Stock Purchase Agreement is on file in the office of the Secretary of
MSC.Software Corporation.”

 

(c)           Delivery of Certificates Upon Vesting.  Promptly after the vesting
of any Restricted Shares pursuant to Section 3 and the satisfaction of any and
all related tax withholding obligations pursuant to Section 8, the Company
shall, as applicable, either remove the notations referencing the repurchase
right under Section 3 on any Restricted Shares issued in book entry form that
have vested or deliver to the Executive a certificate or certificates evidencing
the number of Restricted Shares that have vested (or, in either case, such
lesser number of shares as may be permitted pursuant to Section 8).  The
Executive (or the beneficiary or personal representative of the Executive in the
event of the Executive’s death or incapacity, as the case may be) shall deliver
to the Company any representations or other documents or assurances as the
Company may deem necessary or reasonably desirable to ensure compliance with all
applicable legal and regulatory requirements.

 

(d)           Share Legend Generally.  The certificate(s) representing the
Restricted Shares (both before and after such shares shall have become vested
pursuant to Section 3) shall bear the following legend and/or any other
appropriate or required legends under applicable laws (and in addition to any
legend provided in Section 4(b) above):

 

“The securities represented hereby have not been registered or qualified under
the Securities Act of 1933, as amended (“Act”), nor have they been registered or
qualified under the securities laws of any state.  No transfer of such
securities will be permitted unless a registration statement under the Act is
then in effect as to such transfer, the transfer is made in accordance with Rule
144 under the Act, or in the opinion of counsel to MSC.Software Corporation
registration under the Act is unnecessary in order for such transfer to comply
with the Act and with applicable state securities laws.”

 

Any Restricted Shares issued in book entry form shall include a notation
referencing such restrictions (both before and after such shares shall have
become vested pursuant to Section 3).

 

(e)           Stock Power; Power of Attorney.  Concurrent with the execution and
delivery of this Agreement, the Executive shall deliver to the Company an
executed stock power

 

3

--------------------------------------------------------------------------------


 

in the form attached hereto as Exhibit A, in blank, with respect to the
Restricted Shares.  The Executive, by execution of this Agreement, appoints the
Company and each of its authorized representatives as the Executive’s
attorney(s)-in-fact to effect any transfer of any Restricted Shares that are
repurchased by the Company pursuant to Section 3 to the Company and to execute
such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.

 

5.      Dividend and Voting Rights; Bonus Payment.

 

(a)           Dividend and Voting Rights.  After the issuance of the Restricted
Shares, the Executive shall be entitled to cash dividends and voting rights with
respect to such shares even though such shares are not vested pursuant to
Section 3, provided that such rights shall terminate immediately as to any
Restricted Shares that are repurchased by the Company pursuant to Section 3.

 

(b)           Bonus Payment.  The Company shall pay the Executive a special cash
bonus pursuant to this Section 5(b) if each of the following conditions is
satisfied: (1) the Executive exercises the Purchase Right, (2) a Change in
Control Event (as such term is defined in the Corporation’s 2001 Stock Option
Plan) occurs after October 28, 2005 and on or before the first anniversary of
the date that the Executive exercises the Purchase Right, and (3) the Executive
sells the shares of Common Stock acquired upon exercise of the Purchase Right in
connection with such Change in Control Event.  If such bonus is triggered, the
Company shall pay such bonus to the Executive on or as soon as practical after
the related Change in Control Event (or, if later, the date of the actual sale
of the shares by the Executive).  The amount of the bonus, subject to tax
withholding, shall equal an amount such that, after reduction for the reasonably
expected Federal and state income tax liability to the Executive related to the
bonus payment itself, results in a net after-tax amount to the Executive equal
to the positive difference (if any) between (1) the expected aggregate Federal
and state tax liability to the Executive attributable to the sale of such shares
of Common Stock acquired upon exercise of the Purchase Right, and (2) the
expected aggregate Federal and state tax liability to the Executive attributable
to the sale of such shares but calculated assuming that the Executive had owned
such shares for one year and one day at the time of such sale.

 

6.      Restrictions on Transfer.

 

(a)           Restrictions Prior to Vesting.  Prior to the time that the
Restricted Shares have become vested pursuant to Section 3, neither the
Restricted Shares, nor any interest therein, amount payable in respect thereof
(other than cash dividends), nor Restricted Property (as defined in Section 7)
with respect thereto may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily (other
than to the Company pursuant to a repurchase in accordance with Section 3).

 

(b)           Restrictions After Vesting.  Upon and after the time that the
Restricted Shares have become vested pursuant to Section 3, neither the
Restricted Shares, nor any interest therein, amount payable in respect thereof
(other than cash dividends), nor Restricted Property shall be disposed of, in
whole or in part, except in compliance with all applicable federal and state
securities laws and unless and until:

 

4

--------------------------------------------------------------------------------


 

•                  there is then in effect a registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

 

•                  such disposition is made in accordance with Rule 144 under
the Securities Act; or

 

•                  the Executive notices the Company of the proposed disposition
and furnishes the Company with a statement of the circumstances surrounding the
proposed disposition, and, if requested by the Company, furnishes the Company
with an opinion of counsel acceptable to the Company’s counsel, that such
disposition will not require registration under the Securities Act and will be
in compliance with all applicable state securities laws.

 

Notwithstanding anything else herein to the contrary, the Company has no
obligation to register or cause to be registered any of the Restricted Shares.

 

(c)           Other Transfers Void.  Any sale or transfer, or purported sale or
transfer, of any Restricted Shares acquired pursuant to this Agreement or any
interest therein, amount payable in respect thereof (other than cash dividends)
or Restricted Property with respect thereto, other than to the Company shall be
null and void unless the terms, conditions and provisions of this Agreement are
strictly observed and followed.

 

7.      Adjustments Upon Specified Events.  Upon the occurrence of a stock
split, reverse stock split, stock dividend or any other change in
capitalization, reorganization, merger or similar event affecting the Common
Stock, the restrictions and limitations applicable to the Restricted Shares
under this Agreement will continue in effect with respect to any consideration
or other securities (the “Restricted Property” and, for the purposes of this
Agreement, “Restricted Shares” shall include Restricted Property, unless the
context otherwise requires) received in respect of such Restricted Shares.  In
connection with any such event, the Company’s Board of Directors or a duly
authorized committee thereof (the “Board”) shall, in such manner, to such extent
(if any) and at such time as it deems appropriate and equitable in the
circumstances, proportionately adjust the per share repurchase price
contemplated by Section 3(a) above.  Any Restricted Property shall be subject to
the Company’s repurchase rights under this Agreement and shall vest at such
times and in such proportion as the Restricted Shares to which the Restricted
Property is attributable vest, or would have vested pursuant to the terms hereof
if such Restricted Shares had remained outstanding.  To the extent that the
Restricted Property includes any cash (other than regular cash dividends
provided for in Section 5 hereof), such cash shall be invested, pursuant to
policies established by the Board, in interest bearing, FDIC-insured (subject to
applicable insurance limits) deposits of a depository institution selected by
the Board, the earnings on which shall be added to and become a part of the
Restricted Property.  Any adjustment or determination by the Board pursuant to
this Section 7 shall be final, binding, and conclusive.  Unless otherwise
expressly provided by the Board, in no event shall a new issuance of securities
by the Company for consideration be deemed, in and of itself, to require an
adjustment pursuant to this Section 7.

 

5

--------------------------------------------------------------------------------


 

8.      Tax Withholding.  The Company shall reasonably determine the amount of
any federal, state, local or other income, employment, or other taxes which the
Company or any of its affiliates may reasonably be obligated to withhold with
respect to the purchase, vesting, making of an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”), or other event with
respect to the Restricted Shares or any bonus payment pursuant to the terms
hereof.  The Company may, in its sole discretion, withhold and/or reacquire a
sufficient number of Restricted Shares in connection with the vesting of such
shares at their then Fair Market Value (determined either as of the date of such
withholding or as of the immediately preceding trading day, as determined by the
Company in its discretion) to satisfy the amount of any such withholding
obligations that arise with respect to the vesting of such shares.  The Company
may take such action(s) without notice to the Executive and shall remit to the
Executive the balance of any proceeds from withholding and/or reacquiring such
shares in excess of the amount reasonably determined to be necessary to satisfy
such withholding obligations.  The Executive shall have no discretion as to the
satisfaction of tax withholding obligations in such manner.  If, however, the
Executive makes an election under Section 83(b) of the Code with respect to the
Restricted Shares, if any other withholding event occurs with respect to the
Restricted Shares other than the vesting of such stock, or if the Company for
any reason does not satisfy the withholding obligations with respect to the
vesting of the Restricted Shares as provided above in this Section 8, the
Company shall be entitled to require a cash payment by or on behalf of the
Executive and/or to deduct from other compensation payable to the Executive the
amount of any such withholding obligations.  The Company’s obligation to
delivery the Restricted Shares or any certificates representing the Restricted
Shares is subject to the condition precedent that all such tax withholding
obligations have been satisfied by the Executive. The Company may reduce any
cash payment by the amount it reasonably determines is required to be withheld
with respect to such payment.

 

9.      Investment Representations.  The Executive acknowledges that the
Restricted Shares are not being registered under the United States Securities
Act of 1933, as amended (the “Securities Act”), based, in part, in reliance upon
an exemption from registration under the Securities Act and a comparable
exemption from qualification under the applicable state securities law, as each
may be amended from time to time.  By execution of this Agreement, the Executive
makes the representations set forth below to the Company and acknowledges that
the Company’s reliance on federal and state securities law exemptions from
registration and qualification is predicated, in part, on such representations.

 

•                  Accredited Investor.  The Executive (1) has individual net
worth, or joint net worth with his spouse, that currently exceeds $1 million
and/or (2) has had individual income in excess of $200,000 in each of the two
most recent years or joint income with his spouse in excess of $300,000 in each
of those years and has a reasonable expectation of reaching the same income
level in the current year.  The Executive is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act.  The Executive has a
copy of and is familiar with such Rule.

 

•                  No Intent to Sell.  The Executive represents that he is
acquiring the Restricted Shares solely for his own account, for investment
purposes only, and not with a view to or an intent to sell, or to offer for
resale in connection with any

 

6

--------------------------------------------------------------------------------


 

unregistered distribution of all or any portion of the shares within the meaning
of the Securities Act or other applicable state securities laws.

 

•                  No Reliance on Company.  In evaluating the merits and risks
of an investment in the Restricted Shares, the Executive represents that he has
and will rely upon the advice of his own legal counsel, tax advisors, and/or
investment advisors.  The Executive recognizes that this Agreement is a legally
binding contract.

 

•                  Relationship to and Knowledge About Company.  The Executive
represents that he is knowledgeable about the Company and has a preexisting
personal and business relationship with the Company.  As a result of such
relationship, he is familiar with, among other characteristics, its business and
financial circumstances and has access on a regular basis to and may request the
Company’s balance sheet and income statement setting forth information material
to the Company’s financial condition, operations and prospects.

 

•                  Restrictions on Shares.  The Executive represents that he
understands that the Restricted Shares (both before and after such shares vest)
are and will be characterized as “restricted securities” under the federal
securities laws since the shares are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  The Executive
acknowledges receiving a copy of Rule 144 promulgated under the Securities Act,
as presently in effect, and represents that he is familiar with such rule, and
understands the resale limitations imposed thereby and by the Securities Act and
the applicable state securities law.

 

•                  Additional Restrictions.  The Executive represents that he
has read and understands the restrictions and limitations imposed on the
Restricted Shares, including, but not limited to, the following:  (1) the
non-transferability provisions of Section 6; and (2) the repurchase rights
contained in Section 3.

 

•                  No Company Representations.  The Executive represents that at
no time was an oral representation made to him relating to the purchase of the
Restricted Shares and that he was not presented with or solicited by any
promotional meeting or material relating to the shares.

 

•                  Share Certificate Legend.  The Executive represents that he
understands and acknowledges that any certificate evidencing the Restricted
Shares (or evidencing any other securities issued with respect thereto pursuant
to any stock split, stock dividend, merger or other form of reorganization or
recapitalization) when issued shall bear, in addition to any other legends which
may be required by applicable state securities laws, the legend(s) set forth in
Section 4.

 

10.    Effect of this Agreement.  This Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Company. 
The term “Company”

 

7

--------------------------------------------------------------------------------


 

for purposes of this Agreement includes any such successor(s).  The Executive
has no right to transfer the Purchase Right or any portion thereof.

 

11.     Notices.  Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Chief Executive Officer, and to the Executive at the
Executive’s last address reflected on the Company’s records, or at such other
address as either party may hereafter designate in writing to the other.  Any
such notice shall be given only when received, but if the Executive is no longer
an employee of the Company, shall be deemed to have been duly given by the
Company when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

 

12.     Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.  Photographic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

13.     Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

14.     Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would case the laws of any jurisdiction other than
the State of Delaware to be applied.  In furtherance of the foregoing, the
internal law of the State of Delaware will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

 

15.     Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior understandings, negotiations and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.  This
Agreement is intended by the parties as a complete and exclusive statement of
the terms of their agreement with respect to the subject matter hereof.  Any
representation, promise or agreement with respect to the subject matter hereof
not specifically included in this Agreement shall not be binding upon or
enforceable against either party.  This Agreement constitutes a fully integrated
agreement.  This Agreement may be amended only by a written agreement signed by
each of the parties hereto.  The waiver by either party of a breach of any
provision of this Agreement must be in writing and shall not operate or be
construed as a waiver of any other or subsequent breach.

 

16.     Construction.  The terms of this Agreement have resulted from the
negotiations of the parties and each of the parties has had an opportunity to
obtain and consult with its own counsel.  Each party has participated in the
drafting and in the preparation of this Agreement.  Hence, in any construction
of this Agreement, the same shall not be construed against either party on the
basis that the party was the drafter.  The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either of the parties.

 

8

--------------------------------------------------------------------------------


 

17.     Limited Rights.  The Executive shall have no rights as a stockholder of
the Company with respect to the Restricted Shares until such shares have
actually been issued in the name of the Executive.  The Executive’s rights with
respect to the Restricted Shares after the date of such issuance are subject to
the terms and conditions of this Agreement.

 

18.     Severability.  It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

19.     Executive’s Undertaking.  The Executive hereby agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Executive
pursuant to the express provisions of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and the Executive has hereunto set his or
her hand as of the date and year first above written.

 

 

MSC.SOFTWARE CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

WILLIAM WEYAND

 

Its Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

 

John Laskey

 

9

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Purchase
Agreement by MSC.Software Corporation, a Delaware corporation, I,
                                          , the spouse of the Executive therein
named, do hereby join with my spouse in executing the foregoing Restricted Stock
Purchase Agreement and do hereby agree to be bound by all of the terms and
provisions thereof.

 

Dated:

 

 

 

 

 

 

 

 

 

Signature of Spouse

 

 

 

 

 

Print Name

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between MSC.Software Corporation, a Delaware corporation (the
“Company”), and the individual named below (the “Individual”) dated as of March
   , 2005, the Individual hereby sells, assigns and transfers to the Company, an
aggregate                          shares of Common Stock of the Company,
standing in the Individual’s name on the books of the Company and represented by
stock certificate number(s)                                              to
which this instrument is attached, and hereby irrevocably constitutes and
appoints                              
                                                                 as his or her
lawful attorney in fact and agent to transfer such shares on the books of the
Company, with full power of substitution in the premises.

 

Dated

 

 

 

 

 

 

 

 

 

John Laskey

 

--------------------------------------------------------------------------------


 

(Instruction: Please do not fill in any blanks on the preceding Stock Power
other than the signature line.  The purpose of the assignment is to enable the
Company to exercise its rights set forth in the Restricted Stock Purchase
Agreement in connection with a repurchase of any restricted shares subject
thereto without requiring additional signatures on the part of the Individual.)

 

2

--------------------------------------------------------------------------------